Citation Nr: 0116689	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for patellofemoral pain 
syndrome of the left knee with meniscus tear repair and loose 
body, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to September 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May and December 1999 rating decisions.  By 
a May 2000 rating decision, the RO increased the disability 
rating for the veteran's left knee disability from a 10 
percent to a 20 percent rating.  However, where the has filed 
a notice of disagreement as to an RO decision assigning a 
particular disability rating, a subsequent RO decision 
awarding a higher rating but less than maximum available 
benefit does not abrogate the pending appeal; hence, no new 
jurisdiction-conferring notice of disagreement must be filed 
as to the subsequent decision.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The veteran's representative in the November 2000 VA Form 
646, argued that the veteran is entitled to separate ratings 
for various manifestations of his right knee status post 
excision of osteochondroma with repair of meniscus tear and 
traumatic arthritis.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  This matter is not currently before the Board; 
but is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected left knee patellofemoral pain 
syndrome with meniscus tear repair and loose body is 
currently manifested by X-ray evidence suggestive of 
osteophyte formation and limitation of motion, characterized 
by extension to -5 degrees and flexion to 90 degrees, but 
without current evidence of instability or recurrent 
subluxation.  

3.  The veteran has a history of arthroscopic surgery and 
medial meniscus tear repair of the left knee in August 1999.  

4.  The veteran has functional loss due to pain with motion, 
tenderness in the medial and inferior aspect of the patella, 
crepitus, diminished balance, coordination and a slight limp.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
under Diagnostic Code 5257 for patellofemoral pain syndrome 
of the left knee with meniscus tear repair and loose body 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, Code 5257 (2000).  

2.  A separate 10 percent rating is warranted under 
Diagnostic Code 5010 for patellofemoral pain syndrome of the 
left knee with meniscus tear repair and loose body. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Code 5010, 5003, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, an August 1997 rating decision 
granted service connection for left knee patellofemoral pain 
syndrome, rated 10 percent disabling from October 1, 1996 
under Diagnostic Code 5257.  This rating was continued until 
a May 2000 rating decision that assigned a 20 percent rating 
for left knee patellofemoral pain syndrome with meniscal tear 
repair and loose body, under 38 C.F.R. § 4.71a, Code 5257-
5010.  This is the veteran's current rating.  

After consideration of all the evidence of record, the Board 
concludes that a higher rating is not warranted under 
Diagnostic Code 5257, but that a separate 10 percent rating 
is warranted under Diagnostic Code 5010.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2000).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  A precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  VAOPGCPREC 09-98 (8/14/98) further held 
that, for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Code 5257, a 20 percent rating is 
applicable for knee impairment manifested by recurrent 
subluxation or lateral instability that is moderate in 
degree.  The next higher evaluation of 30 percent requires 
severe recurrent subluxation or lateral instability.  

In this case, the records of evaluation and treatment for the 
period in question do not identify any degree of recurrent 
subluxation or lateral instability.  Specifically, I note 
that the April 2000 VA examination report does not refer to 
the presence of any instability.  Similarly, the August 1999 
operative report indicates that examination of the left knee 
under anesthesia revealed normal Lachman, anterior drawer, no 
instability with varus or valgus stressing, and a negative 
sag.  Consequently, an evaluation in excess of 20 percent for 
recurrent subluxation or lateral instability is not supported 
by the clinical record.  

The veteran's service-connected left knee disability is also 
evaluated by the RO under Diagnostic Code 5010.  As noted 
above, opinions of the General Counsel hold that a separate 
rating may be assigned for x-ray evidence of arthritis plus 
evidence of painful motion.  In this case, a separate 10 
percent rating under Diagnostic Code 5010 is warranted on 
this basis.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma 
and substantiated by X-ray evidence will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Code 5003.  

Where limitation of motion is of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applicable for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

The report of the most recent VA examination, conducted in 
April 2000, shows X-ray examination suggested possible 
osteophyte formation.  Likewise, an April 1999 report of left 
knee x-rays contains an impression of mild degenerative 
changes. 

At the April 2000 VA examination, on physical examination, 
the veteran demonstrated extension to -5 degrees and flexion 
to 90 degrees.  The examiner noted that normal values are 0 
degrees of extension and 140 degrees of flexion.  See also, 
38 C.F.R. § 4.71, Plate II (2000).  

For limitation of motion of the leg, a noncompensable rating 
is assigned for the flexion demonstrated by the veteran, as 
motion in the left knee is greater than 60 degrees.  The next 
higher evaluation of 10 percent requires 45 degrees of 
flexion.  38 C.F.R. § 4.71a, Code 5260.  Likewise, where 
extension is limited to 5 degrees, a noncompensable rating is 
warranted.  The next higher evaluation of 10 percent requires 
extension to 10 degrees.  38 C.F.R. § 4.71a, Code 5261.  

This record shows that the veteran has X-ray evidence of 
arthritis plus evidence of limitation of motion that is not 
compensable under the rating schedule.  He is, therefore, 
entitled to a separate 10 percent rating under 
38 C.F.R. § 4.71a, Codes 5010 and 5003.  

The Board has also considered whether the veteran has 
demonstrated the functional loss that would be equivalent to 
a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca 
v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated pain while attempting full 
extension, as well as pain in toe-heel walk.  The veteran has 
demonstrated tenderness at the medial and inferior aspects of 
the left patella.  He has been positive for crepitus.  In 
addition, his balance and coordination have been reduced, and 
he has been observed to have a slight limp.  However, neither 
the medical records and reports nor the veteran's statements 
show the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a rating higher than the 20 percent and 10 
percent ratings now assigned. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  As noted above, 
the veteran required arthroscopic surgery in August 1999.  
There is no indication of other recent hospitalizations for 
the left knee.  In addition, there is no indication that 
since the veteran's surgery, that his has been required to 
have routine therapy or outpatient treatment that would 
result in disruption of his work schedule to an inordinate 
degree.  Finally, the veteran's symptoms are not shown to be 
of such severity as to constitute marked interference with 
the veteran's employment.  In view of the foregoing, 
consideration of an extraschedular rating is not warranted. 

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  The statement of the case 
and supplemental statement of the case advised the veteran of 
the pertinent law and regulations as well as the bases for a 
grant of the next higher evaluations for his service-
connected PTSD.  Likewise, the veteran, in a December 2000 
letter, was advised that he could submit additional evidence 
within a 90-day period from the date of that letter.  He has 
not identified additional relevant evidence that has not 
already been associated with the claims file.  Accordingly, 
the Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA of 2000 have been satisfied 
in this case.  

ORDER

An increased rating for patellofemoral pain syndrome of the 
left knee is denied.  

A separate 10 percent rating for arthritis of the left knee 
with limitation of motion is granted subject to controlling 
regulations applicable to the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

